IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0243
                               Filed August 4, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB HAZE HECKETHORN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Crystal S. Cronk,

Judge.



      Jacob Heckethorn appeals his convictions for murder in the second degree

and assault with intent to inflict serious injury. AFFIRMED.



      Peter Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Heard by Vaitheswaran, P.J., Schumacher, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


GAMBLE, Senior Judge.

       A fight broke out amongst a group of people outside Dustin Greene’s home.

Jacob Heckethorn broke up the altercation by firing a rifle into the air. He shot at

Greene, and then he shot and killed William Shettlesworth, who was standing

nearby. Heckethorn was charged with murder in the first degree and attempt to

commit murder.       Heckethorn raised the defense of justification.      The matter

proceeded to trial, and the jury found him guilty of murder in the second degree

and assault with intent to inflict serious injury. On appeal, Heckethorn challenges

the sufficiency of the evidence to support the jury’s verdict and the jury instructions

on justification. Facts will be set forth below as relevant to the issues raised.

I.     Sufficiency of the Evidence

       The district court instructed the jury the State had to prove the following

elements of murder in the second degree:

              1. On or about August 23, 2018, the defendant shot William
       Shettlesworth with a rifle.
              2. William Shettlesworth died as a result of being shot.
              3. The defendant acted with malice aforethought as defined in
       Instruction No. 21.
              4. The defendant’s actions were not justified.

The jury was instructed the State had to prove the following elements of assault

with intent to inflict serious injury:

               1. On or about August 23, 2018, the defendant did either an
       act which was intended to cause pain or injury or to place Dustin
       Greene in fear of an immediate physical contact which would have
       been painful or injurious to Dustin Greene.
               2. The defendant had the apparent ability to do the act.
               3. The act was done with the specific intent to cause a serious
       injury.
               4. The defendant’s actions were not justified.

       The jury also received instructions on justification. Instruction 39 stated:
                                          3


               The defendant claims he acted with justification.
               A person may use reasonable force to prevent injury to
       himself or others. The use of this force is known as justification.
               Reasonable force is only the amount of force a reasonable
       person would find necessary to use under the circumstances to
       prevent death or injury.
               A person can use deadly force against another if it is
       reasonable to believe that such force is necessary to avoid injury or
       risk to one’s life or safety [or] the life or safety of another, or it is
       reasonable to believe that such force is necessary to resist a like
       force or threat.
               A person who is not engaged in illegal activity has no duty to
       retreat from any place where the person is lawfully present before
       using force.
               The State must prove the defendant was not acting with
       justification.

Instruction 40 stated:

             A person is justified in using reasonable force, including
       deadly force, if he reasonably believes the force is necessary to
       defend himself or another from actual or any imminent use of
       unlawful force.
             If the State has proven any one of the following elements, the
       defendant was not justified:
                     1. The Defendant started or continued the incident
             which resulted in injury or death.
                     2. The defendant provoked the use of force against
             himself with the intent to use such force as an excuse to inflict
             injury on another person.
                     3. The defendant did not believe he was in imminent
             danger of death or injury and the use of force was not
             necessary to save him or others.
                     4. The defendant did not have reasonable grounds for
             the belief.
                     5. The force used by the defendant was unreasonable.

Instruction 41 stated:

               The term “deadly force” means any of the following:
               1. Force used for the purpose of causing a serious injury.
               2. Force which the defendant knows or reasonably should
       know will create a strong probability that serious injury will result.
               3. Discharging a firearm in the direction of someone, knowing
       they are present, even though there is no intent to cause a serious
       injury.
                                          4


Instruction 42 stated:

               The defendant was not required to act with perfect judgment.
       However, he was required to act with the care and caution a
       reasonable person would have used under the circumstances
       which existed at that time.
               If in the defendant’s mind the need to use force to prevent the
       willful injury of himself or another was actual, real, imminent or
       unavoidable, even though it did not exist, that is sufficient if a
       reasonable person would have seen it in the same light.
               A person may be wrong in the estimation of the danger or the
       force necessary to repel the danger as long as there is a reasonable
       basis for the belief of the person and the person acts
       reasonably in the response to that belief.

And instruction 43 stated:

              The defendant claims danger existed. You are to consider the
       danger or apparent danger from the viewpoint of a reasonable
       person under the circumstances which existed at that time.
              It is not necessary that there was actual danger, but the
       defendant must have acted in an honest and sincere belief that the
       danger actually existed.
              Apparent danger with knowledge that no real danger existed
       is no excuse for using force.

       Heckethorn challenges the sufficiency of the evidence to sustain his

convictions, arguing “his actions were justified.” We review this claim for correction

of legal error. State v. Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). “We will

uphold the verdict on a sufficiency-of-evidence claim if substantial evidence

supports it.” Id. “Evidence is substantial ‘if, when viewed in the light most favorable

to the State, it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.’” Id. (quoting State v. Trane, 934 N.W.2d 447, 455 (Iowa 2019)).

       From the evidence presented at trial, the jury could reasonably have found

the following facts.     On August 23, 2019, Heckethorn spent the day using

methamphetamine, driving around, shooting guns, and hanging out with friends,

including Erik Fountain. The group possessed several firearms including an AR-
                                        5


15 rifle. Heckethorn kept the loaded and unsheathed AR-15 with him in the car.

Heckethorn and Fountain used “a lot” of methamphetamine that day and were

“messed up.”

      At some point during the day, Sally Brownlee contacted Fountain through

one of the women in the car and informed him that his ex-girlfriend, Coleena

Sparks, was next door at Greene’s house. Brownlee suggested that Fountain

come visit Sparks, who had just gotten out of jail. Fountain and Greene had

previously “argu[ed] over” who was in a relationship with Sparks, and Greene had

told Fountain to “leave her alone” and to “stay away.” Nevertheless, that evening,

Fountain asked the group to stop by Brownlee’s house so he could see Sparks

and bring her doughnuts and chocolate milk.

      Greene saw Fountain arrive and went next door to Brownlee’s porch to

“confront” him. A fist fight broke out between Greene and Fountain. Sparks and

two women from Heckethorn’s group also joined the scuffle on the porch. A

neighbor saw Greene hit Fountain over the head with a bottle, but Fountain did not

remember being hit with a bottle.

      Heckethorn retrieved the AR-15 from the front passenger side of the car

where he had been riding. Heckethorn fired a shot into the air and yelled, “Have

you ever seen an AR-15 before?” When Heckethorn fired the gun, most of the

group scattered. While still standing by the car, Heckethorn pointed the gun at

Greene’s house, and a neighbor yelled, “Gun!” as Heckethorn fired. Greene and

Sparks ran back to Greene’s house. Heckethorn “fired a couple shots at [Greene],”

and a round hit near Greene as he ran into his house for cover. A neighbor

testified, “[T]hen after that, obviously there’s nobody out, hardly, and then
                                          6


[Heckethorn] just kind of looked back and forth” across the yard and noticed

Shettlesworth standing in the yard near the corner of the house. “[Shettlesworth]

stepped back to the side, and said, ‘I have nothing to do with this.’ And then he

held his hands up and said, ‘Don’t shoot!         Don’t shoot!’    And that’s when

[Heckethorn] shot him.” Heckethorn shot at least two rounds at Shettlesworth, one

of which was fatal.

       Heckethorn and his group fled the scene in their car. First they went to

Heckethorn’s cousin’s house. While they were at his cousin’s house, Heckethorn

told Fountain, “I think I just shot somebody . . . .” Then they drove to Heckethorn’s

mother’s house, where Heckethorn put the AR-15 in a bedroom closet. When

police interviewed Heckethorn, he initially said that he had been at his mother’s

house all day and told them “there was no firearms inside the residence.”

       Heckethorn testified at trial. He stated he and Shettlesworth had been

fighting on the porch. He further testified that he retrieved the gun from the car,

stood by the curb, and shot at Greene’s house to “scare them, keep them in the

house so [he] could get his friends.” According to Heckethorn, after his initial shot,

“I kind of expected them to scatter, and they hadn’t really done that as quickly as I

would have thought.” Although most people had run for cover, Heckethorn stated

Shettlesworth started to “com[e] at me, like, straight towards me” “from about the

porch,” and “I had shot at him.” Heckethorn testified that shooting Shettlesworth

“was not my—my main goal, so I wasn’t really paying attention,” explaining,

“Because when I lost sight of him, he wasn’t charging at me anymore. He had,

you know, wandered.”       When asked if he believed he had done what was
                                         7


necessary to protect himself and his friends, Heckethorn responded, “Yes, to an

extent.”

       Upon our review, we believe the record before us furnishes substantial proof

from which a jury could find, beyond a reasonable doubt, that Heckethorn’s

reliance on the defense of justification was unfounded. See State v. Thornton, 498

N.W.2d 670, 673 (Iowa 1993) (noting the jury is free to believe or disbelieve the

evidence and to give weight to the evidence as it sees fit). The State refuted the

defense with proof that Heckethorn made the decision to retrieve an AR-15 from

the car to “scare” unarmed individuals and that he used unreasonable force by

aiming and shooting the gun at Greene through the front of his house and by

shooting Shettlesworth who was also unarmed.               On cross-examination,

Heckethorn agreed with the prosecutor’s question, “Well, after you shot off the gun,

even though they may have been initially stunned and not immediately started

running like racers out of the gate, most of the group scattered, didn’t they?” The

fact that Heckethorn realized most of the group—including Greene—had run for

cover demonstrates they were no threat to him or his friends and Heckethorn had

no reasonable basis to believe they were. Substantial evidence supports a finding

that Shettlesworth, who had been watching the fight, emerged and told

Heckethorn, “I am not part of this.” Shettlesworth put his hands above his head

and said, “Don’t shoot. Don’t shoot.” And then Heckethorn shot him. Finally,

Heckethorn’s own testimony that Shettlesworth had “wandered” and “wasn’t

charging at [him] anymore” before he continued shooting substantially weakens

any claimed belief that Shettlesworth presented imminent danger to himself or his

friends. After the shooting, Heckethorn fled the scene, concealed the AR-15 in a
                                          8


closet at his mother’s house, and told the police he was not involved in the

shooting.   Heckethorn’s     behavior   after   the   incident     demonstrates   his

consciousness of guilt. Cf. State v. Wilson, 878 N.W.2d 203, 214 (Iowa 2016)

(discussing an act of flight and consciousness of guilt); State v. Cox, 500 N.W.2d

23, 25 (Iowa 1993) (referencing fabrication as indication of a consciousness of

guilt); State v. Jonas, No. 15-1560, 2017 WL 706204, at * (Iowa Ct. App. Feb. 22,

2017) (noting the defendant failed to “call an ambulance after he left the scene

even though he knew the victim was alive,” “avoided the police . . . by lying to them

throughout the initial interviews,” and “disposed of his weapon [and] his clothes,”

and concluding his “actions were inconsistent with someone who was acting in

self-defense”).

       We conclude there is sufficient evidence in the record to show the State met

its burden to disprove Heckethorn’s defense of justification, and we affirm on this

issue. Substantial evidence supports Heckethorn’s convictions for murder in the

second degree and assault with intent to inflict serious injury.

II.    Jury Instruction 40

       Heckethorn contends the district court “erred by overruling [his] objection to

the inclusion of the language ‘or continued’ in jury instruction 40 and the record

does not affirmatively establish that the error did not prejudice [him].” “We review

jury instruction challenges for the correction of errors at law to determine whether

the challenged instruction correctly states the law.” State v. Zacarias, 958 N.W.2d

573, 579–80 (Iowa 2021). “Trial courts have a rather broad discretion in the

language that may be chosen to convey a particular idea to the jury.” State v.

Tipton, 897 N.W.2d 653, 696 (Iowa 2017) (citation omitted). But “[e]rroneous jury
                                          9


instructions are prejudicial and require reversal when they ‘mislead the jury or

materially misstate the law.’” Zacarias, 958 N.W.2d at 580 (citations omitted).

       As set forth above, instruction 40 provided that if the State proved any of

the following elements, Heckethorn was not justified:

               1. The Defendant started or continued the incident which
       resulted in injury or death.
               2. The defendant provoked the use of force against himself
       with the intent to use such force as an excuse to inflict injury on
       another person.
               3. The defendant did not believe he was in imminent danger
       of death or injury and the use of force was not necessary to save him
       or others.
               4. The defendant did not have reasonable grounds for the
       belief.
               5. The force used by the defendant was unreasonable.

(Emphasis added.)      Heckethorn also challenges the use of instruction 39 in

conjunction with instruction 40. Instruction 39 stated:

               The defendant claims he acted with justification.
               A person may use reasonable force to prevent injury to
       himself or others. The use of this force is known as justification.
               Reasonable force is only the amount of force a reasonable
       person would find necessary to use under the circumstances to
       prevent death or injury.
               A person can use deadly force against another if it is
       reasonable to believe that such force is necessary to avoid injury or
       risk to one’s life or safety [or] the life or safety of another, or it is
       reasonable to believe that such force is necessary to resist a like
       force or threat.
               A person who is not engaged in illegal activity has no duty to
       retreat from any place where the person is lawfully present before
       using force.
               The State must prove the defendant was not acting with
       justification.

(Emphasis added.)

       Heckethorn points to Iowa Code section 704.6 (2018), which sets forth the

circumstances where “[t]he defense of justification is not available,” see Iowa Code
                                           10


§ 704.6(1)–(3), and he argues “none of the circumstances include the defendant

continuing the incident which resulted in injury or death.”         He also points to

revisions to section 704.1, including “the stand-your-ground provision, which

eliminates any duty to retreat before using reasonable force if a person is not

engaged in illegal activity.” See State v. Fordyce, 940 N.W.2d 419, 427 (Iowa

2020). Heckethorn argues, “The elimination of that duty must also lead to the

elimination of the ‘or continued’ language in instruction 40 in cases like the present

one.”

        But the legislature did not change section 704.6, and courts have continued

to use justification instructions containing the “or continued” language after the

stand-your-ground amendments to section 704.1. See State v. Baltazar, 935

N.W.2d 862, 867 (Iowa 2019) (addressing an argument relating to a jury instruction

regarding section 704.1(3)’s stand-your-ground justification that also included the

“or continued” language); State v. Davis, No. 19-0929, 2021 WL 616148, at *7–8

(Iowa Ct. App. Feb. 17, 2021) (rejecting challenge to jury instruction using same

language); State v. Van Hemert, No. 19-1273, 2020 WL 5944441, at *4–5 (Iowa

Ct. App. Oct. 7, 2020) (rejecting claim of insufficient evidence on lack of justification

where same jury instruction was given); see generally Fordyce, 940 N.W.2d at 427

(affirming an instruction including the “or continued” language, although prior to the

effective date of the section 704.1 amendments).

        Here, as noted, instruction 39 included the stand-your-ground language,

stating in part: “A person who is not engaged in illegal activity has no duty to retreat

from any place where the person is lawfully present before using force.”

Heckethorn argues, “The inclusion of the ‘or continued’ language in instruction 40
                                          11


with the ‘no duty to retreat’ language in instruction 39 creates a set of instructions

that is confusing and misleading on the justification law.”1

       Under the circumstances of this case, we disagree.            In Fordyce, the

defendant challenged the court’s failure to apply the stand-your-ground provision

in analyzing his justification defense. 940 N.W.2d at 427. The supreme court

found that because “Iowa did not have the stand-your-ground provision in effect

during the 2015 shooting, [it did] not apply to Fordyce’s case.” Id. The court

affirmed Fordyce’s conviction, finding he “continued the incident which resulted in

death.” Id. at 422, 425–27 (relying on the “or continued” language from the uniform

instruction). Although the court did not apply the stand-your-ground provision, it

nonetheless rejected Fordyce’s claim, observing, “Given our holding that Fordyce

continued the incident which resulted in Donald’s death, we need not consider

whether the State proved beyond a reasonable doubt that Fordyce had an

alternative course of action available.” Id. at 427.

       The court’s discussion in Fordyce bolsters the State’s claim that the

instructions in this case were not erroneous. The district court had considerable

discretion in the language it chose to convey the defense of justification to the jury.

See Tipton, 897 N.W.2d at 696. Here, in response to Heckethorn’s defense, the

district court submitted five instructions on justification to the jury, as set forth

above. “We do not consider an erroneous jury instruction in isolation, but look at

the jury instructions as a whole.” Davis, 2021 WL 616148, at *5 (quoting State v.



1 We  note that instruction 39 was submitted to the jury without objection. See State
v. Banes, 910 N.W.2d 634, 639–40 (Iowa Ct. App. 2018) (noting that where the
jury was instructed without objection, the jury instruction becomes law of the case).
                                         12

Murray, 796 N.W.2d 907, 908 (Iowa 2011)). These instructions, read together,

properly convey the defense of justification. See Fordyce, 940 N.W.2d at 425

(“Justification is a statutory defense permitting a person to use reasonable force,

including deadly [force], if that person reasonably believes the force used was

necessary to defend himself or [herself] or another from any imminent use of

unlawful force.”).

       Moreover, we further observe “stand your ground” does not apply in

Heckethorn’s situation. Iowa Code section 704.1(3) provides, “A person who is

not engaged in illegal activity has no duty to retreat any place where the person is

lawfully present before using force as specified in this chapter.” The jury could

reasonably conclude Heckethorn had a duty to retreat because he was engaged

in illegal activity. At the time of trial, Iowa Code section 724.4(1) provided, with

statutory exceptions inapplicable here, it is illegal for a person to go armed with a

loaded firearm of any kind within the limits of a city.2 We have said that “[f]or

purposes of this statute, going armed includes ‘when an occupant of a vehicle

consciously and deliberately keeps . . . any loaded firearm where it is readily

accessible.’” State v. Mendez, No. 18-0442, 2019 WL 1752660, at *3 (Iowa Ct.

App. Apr. 17, 2019) (quoting State v. Alexander, 322 N.W.2d 71, 72 (Iowa 1982)).

Substantial evidence establishes that Heckethorn arrived at the scene within the

city limits in a vehicle carrying a loaded AR-15, retrieved the AR-15 from his seat

in the vehicle, and fired a shot from the AR-15 in order to scare people. Under



2 Effective July 1, 2021, the legislature amended section 724.4 by eliminating the
crime of carrying weapons and replacing it with the crime of use of a dangerous
weapon in the commission of a crime. See 2021 Iowa Acts ch. 35, § 9.
                                          13


section 704.1(3), this illegal activity negated the stand-your-ground law and

Heckethorn had a duty to retreat. Cf. Baltazar, 935 N.W.2d at 870–71 (finding, “at

the very least, [the defendant] was engaged in illegal activity by carrying his

handgun in public without a permit” and his “conduct was likely outside the limits

of a valid permit and was likely a violation of other criminal statutes” and concluding

“the record established [the defendant] engaged in an illegal activity that

disqualified him from asserting his justification”); see Iowa Code § 724.4(1)

(carrying weapons), see also id. § 708.1(2)(c) (assault by pointing or displaying a

firearm)); Fordyce, 940 N.W.2d at 427. Because there was substantial evidence

of Heckethorn’s illegal activity, the district court properly instructed the jury on his

duty to retreat in instruction 39.

       Reading the “or continued” language of instruction 40 together with the “duty

to retreat” of instruction 39, we conclude the district court did not give confusing or

misleading instructions as Heckethorn asserts. Because substantial evidence

could support a finding Heckethorn had a duty to retreat, the district court properly

instructed the jury it could find he was not justified if the state proved he started or

continued the incident. When Heckethorn fired the gun in the air and yelled, “Have

you ever seen an AR-15 before?” the fight broke up and the group scattered. At

that point, the threat was over. The jury could reasonably find Heckethorn was not

justified, because instead of retreating, he continued the incident by shooting at

Greene and Shettlesworth. See Jonas, 2017 WL 706204, at *4 (“We believe the

jury in the present case could also rationally conclude that Jonas’s actions

surrounding the victim’s death were consistent with the actions of someone who

was able to retreat, or someone who continued the incident after the threat
                                            14


ended.”).     Therefore, it was not error for the district court to include the “or

continued” language in instruction 40.

         The district court based instruction 40 upon the former model instruction

400.2 of the Iowa State Bar Association. At the time of trial, model instruction

400.2 was consistent with instructions approved by appellate courts. See, e.g.,

State v. Winfrey, No. 00-307, 2001 WL 725439, at *2 (Iowa Ct. App. June 29, 2001)

(finding no error in submission of jury instruction identical to the prior Uniform

Criminal Jury Instruction 400.2). While they do not bind us, “we are slow to

disapprove of the uniform jury instructions.” State v. Booth-Harris, 942 N.W.2d

562, 580 (Iowa 2020) (citation omitted). Under the circumstances of this case, we

see no reason to disapprove of the model instruction in use at the time of this trial.

See State v. Chivalan, No. 20-0356, 2021 WL 1662200, at *3 (Iowa Ct. App. Apr.

28, 2021).

         The fact the bar association approved changes to the uniform instruction in

June 2020 removing the “or continued” language does not establish that the

instructions used in this trial were error.3 See Booth-Harris, 942 N.W.2d at 581



3   The amended uniform instruction provides:
                 If any of the following is true, the defendant’s use of force was
         not justified:
                 1. The defendant did not have a reasonable belief that it was
         necessary to use force to prevent an injury or loss.
                 2. The defendant used unreasonable force under the
         circumstances.
                 3. The defendant was participating in [name of forcible
         felony]* [a riot] [a duel].
                 4. The defendant was [not lawfully present] [engaged in illegal
         activity]** in the place where [he] [she] used force, [he] [she] made
         no effort to retreat, and retreat was a reasonable alternative to using
         force.
                                          15


(“Of course, the ISBA Jury Instructions Committee is welcome to revisit Instruction

[400.2] and recommend for the ISBA Board of Governors to adopt or decline.’

[T]he court is not required to give any particular form of an instruction; rather, the

court must merely give instructions that fairly state the law as applied to the facts

of the case.’” (citations omitted)). We express no opinion on the validity of the new

model instruction. We hold instruction 40 fairly stated the law as applied to the

facts of this case. Upon our review, we do not find the district court erred in

submitting instruction 40 to the jury.

       The State further argues that even if there was error in giving this

instruction, “any error here was harmless.”4 “In order for a constitutional error to




        If the State has proved any of these beyond a reasonable doubt, the
        defendant’s use of force was not justified.
See Iowa State Bar Ass’n, Iowa Criminal Jury Instructions 400.3 (2020).
4 The State, citing Iowa Code section 814.28 (Supp. 2019), also contends, “To the

extent the defendant complains that, because it is unclear which of the disqualifiers
the jury found, this was a general verdict, the Court lacks authority to grant relief
on that basis.” Compare Iowa Code § 814.28 (“If the jury returns a general verdict,
an appellate court shall not set aside or reverse such a verdict on the basis of a
defective or insufficient theory if one or more of the theories presented and
described in the complaint, information, indictment, or jury instruction is sufficient
to sustain the verdict on at least one count.”), with State v. Stallings, 541 N.W.2d
855, 858 (Iowa 1995) (“Although the jury found Stallings’ use of deadly force was
not justified, we do not know if the jury’s verdict was based upon proof that the
force used by him was unreasonable or upon proof of one of the other alternate
elements included in the court’s instruction patterned after I[owa] Criminal Jury
Instruction[] 400.2. Because of the court’s failure to fully and fairly instruct on the
use of deadly force, we must reverse and remand for retrial. A complete instruction
on reasonable force is essential for a complete statement of the law.”).
        Heckethorn responds, in his reply brief, that section 814.28 “violates the
Iowa Constitution and cannot apply to this case” and raises various claims relating
to section 814.28. Because Heckethorn failed to raise these issues in his original
brief, they are not preserved for our review. See Zacarias, 958 N.W.2d at 581
(“We generally do not consider issues raised for the first time in a reply brief.”);
State v. Olsen, 794 N.W.2d 285, 287 (Iowa 2011) (same); Sun Valley Iowa Lake
Ass’n v. Anderson, 551 N.W.2d 621, 642 (Iowa 1996) (“Parties cannot assert an
                                         16


be harmless, the court must be able to declare it harmless beyond a reasonable

doubt.” State v. Gibbs, 941 N.W.2d 888, 900 (Iowa 2020) (citations omitted). Here,

the jury could have easily found the State proved Heckethorn did not reasonably

believe he or others were in imminent danger and that he did not use reasonable

force in response to the perceived danger.           Multiple witnesses described

Heckethorn’s location “by the car” and stated he was not involved in the group of

people fighting on the porch.      Fountain, whom Heckethorn testified he was

defending, stated he did not take “too many” hits and “[w]alked out without a

scratch” from the fight. And Fountain testified that “everyone stopped what they

were doing” when Heckethorn’s first shots were fired.         Although Heckethorn

testified Shettlesworth “started to run at [him],” multiple other witnesses testified

Shettlesworth “put both hands above his head” and said “I’m not part of this” and

“Don’t shoot!” at the time Heckethorn shot him.         Heckethorn acknowledged

Shettlesworth had “wandered” and “wasn’t charging at [him] anymore” after

Heckethorn shot at him. He further admitted his actions were only necessary “to

an extent.” In sum, “here any error was harmless beyond a reasonable doubt

because the evidence of guilt [against Heckethorn] was so strong and that of

justification was so weak.” See id.

       Upon our review of the issues before us, we affirm Heckethorn’s convictions

for murder in the second degree and assault with intent to inflict serious injury.

       AFFIRMED.




issue for the first time in a reply brief. When they do, this court will not consider
the issue.” (citation omitted)).